Case: 3:19-cv-00286-WHR-SLO Doc #: 33 Filed: 02/26/21 Page: 1 of 2 PAGEID #: 261

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

REMERKIA THOMAS,
Plaintiff,

V. Case No. 3:19-cv-286
EQUIFAX INFORMATION . JUDGE WALTER H. RICE
SERVICES, LLC, et a/,

Defendants.

 

DECISION AND ENTRY SUSTAINING SAFCO, LLC’S UNOPPOSED
MOTION FOR EXTENSION OF SUMMARY JUDGMENT DEADLINE
AND PRE-TRIAL AND TRIAL DATES (DOC. #32); OVERRULING AS
MOOT DEFENDANT SAFCO, LLC’S MOTION TO COMPEL
DISCOVERY (DOC. #29); EXTENDING DISPOSITIVE MOTION
DEADLINE TO MARCH 1, 2021; VACATING MARCH 29, 2021, TRIAL
DATE; CONFERENCE CALL SET FOR MARCH 15, 2021, TO SET
NEW TRIAL DATE

 

On December 10, 2020, Defendant SAFCO, LLC, filed a Motion to Compel
Discovery, Doc. #29. Thereafter, Plaintiff filed a Response to SAFCO’s motion,
Doc. #31. On February 19, 2021, SAFCO filed an Unopposed Motion for Extension
of Summary Judgment Deadline and Pre-trial and Trial Dates, Doc. #32. Therein,
counsel noted that the parties have resolved the discovery issues that were the
subject of the previous motion. The Court therefore OVERRULES AS MOOT
SAFCO’s Motion to Compel Discovery, Doc. #29.

SAFCO also requests that the Court extend the deadline for filing

dispositive motions until March 1, 2021. For good cause shown, the Court
Case: 3:19-cv-00286-WHR-SLO Doc #: 33 Filed: 02/26/21 Page: 2 of 2 PAGEID #: 262

SUSTAINS that unopposed motion, Doc. #32, and extends the summary judgment
deadline to March 1, 2021. The Court VACATES the March 29, 2021, trial date.

The Court will hold a conference call on March 15, 2021, at 4:00 p.m., to set a new

trial date.

Date: February 26, 2021

 

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
